IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR - 60,394-01


EX PARTE RODNEY CHARLES RACHAL





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM CAUSE NO. 601657 IN THE 338TH DISTRICT COURT OF

HARRIS COUNTY


	Per curiam. 

O R D E R


	This is an application for writ of habeas corpus filed pursuant to Article 11.071 of
the Texas Code of Criminal Procedure.
	On October 22, 1992, Applicant was convicted of the offense of capital murder. 
The jury answered the special issues submitted pursuant to Article 37.071 of the Texas
Code of Criminal Procedure, and the trial court set punishment at death.  Applicant's
conviction was affirmed on direct appeal.  Rachal v. State, 917 S.W.2d 799 (Tex. Crim.
App.), cert denied, 519 U.S. 1043 (1996).
	Applicant presents seven allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  The trial court entered findings of fact
and conclusions of law and recommended that relief be denied. 
	This Court has reviewed the record.  We adopt the trial judge's findings and
conclusions.  Based upon the trial court's findings and conclusions and our own review,
the relief sought is denied.			
 IT IS SO ORDERED THIS THE 23RD DAY OF MARCH, 2005.

Do Not Publish